       Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 1 of 12



 1   David S. Norris (Arizona Bar No. 034309)
     david.norris@squirepb.com
 2   SQUIRE PATTON BOGGS (US) LLP
 3   1 East Washington Street, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 528-4000
     Facsimile: (602) 253-8129
 5
 6   Amy Brown Doolittle*                               Eric J. Troutman (admitted Pro Hac Vice)
     amy.doolittle@squirepb.com                         eric.troutman@squirepb.com
 7   Katy A. Spicer*                                    SQUIRE PATTON BOGGS (US) LLP
 8   katy.spicer@squirepb.com                           555 South Flower Street, 31st Floor
     SQUIRE PATTON BOGGS (US) LLP                       Los Angeles, California 90071
 9   2550 M Street, NW                                  Telephone: (213) 624-2500
     Washington, DC 20037                               Facsimile: (213) 623-4581
10
     Telephone: (202) 457-6000
11   Facsimile: (202) 457-6315

12   Attorneys for Defendant Homes.com, Inc.
13   *Pro Hac Vice Motion Forthcoming

14
                             UNITED STATES DISTRICT COURT
15
                              FOR THE DISTRICT OF ARIZONA
16
     Lisa Pierucci, individually and on behalf of   Case No. CV-20-8048-PCT-DWL
17
     all others similarly situated,
                                                    DEFENDANT’S MOTION TO
18                                                  DISMISS OR, IN THE
                      Plaintiff,                    ALTERNATIVE, TO TRANSFER
19                                                  VENUE FOR FORUM NON
                 v.                                 CONVENIENS AND MEMORANDUM
20                                                  IN SUPPORT OF MOTION
     Homes.com, Inc.,
21
                      Defendant.
22
23          Defendant Homes.com, Inc. (“Homes.com”) respectfully moves this Court for an
24   order pursuant to 28 U.S.C. § 1404(a) to transfer venue on the grounds of forum non
25   conveniens. As explained in the accompanying Memorandum, venue in the Eastern District
26   of Virginia will better serve the convenience of the parties, witnesses, and the interests of
27   justice.
28
          Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 2 of 12



 1            Plaintiff’s choice of forum is entitled to little weight in this putative nationwide class
 2   action. None of the primary witnesses, physical or documentary evidence exists within this
 3   forum. Instead, the center of gravity in this case is in Virginia—where Homes.com is
 4   headquartered and where the bulk of the conduct challenged took place. For the reasons set
 5   forth below, the Court should grant this Motion under 28 U.S.C. §1404(a) and dismiss or
 6   transfer the case to the Eastern District of Virginia.
 7

 8   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION

 9   I.       INTRODUCTION

10            Homes.com moves this Court for an order to dismiss this action on the grounds of

11   forum non conveniens or, in the alternative, to transfer venue because the convenience of

12   witnesses, as well as the interests of justice, will be better served by proceeding in the

13   Eastern District of Virginia. The Court should also grant this Motion under 28 U.S.C. §

14   1404(a) because Plaintiff’s choice of forum is entitled to little weight in this putative

15   nationwide class action brought under the Telephone Consumer Protection Act (“TCPA”),

16   as the center of gravity in this case is in Virginia, where Homes.com is headquartered, where

17   the relevant events occurred, and where the relevant witnesses are located.

18   II.      BACKGROUND

19            Plaintiff filed her one-count Complaint on March 4, 2020 against Homes.com for

20   alleged violations of the TCPA. Compl. ¶¶ 21-24. Specifically, Plaintiff alleges that

21   Homes.com or its agent violated the TCPA by sending an unsolicited text to her. See

22   Compl. ¶¶ 7-13, 21-24. Plaintiff alleges a single claim for violation of the TCPA on behalf

23   of herself and a putative nationwide class. Compl. ¶¶ 13-14. Plaintiff seeks to certify a

24   class of “all persons” who received unsolicited text messages similar to Plaintiff and alleges

25   that Homes.com “sent substantively identical unsolicited text messages en masse to the

26   cellular telephone numbers of thousands of consumers.” Compl. ¶ 11.

27            Homes.com is a Delaware corporation, with its headquarters and principal place of

28   business located in Norfolk, Virginia. Ex. 1 (Decl. of Erin Ruane) ¶ 5. Homes.com’s
                                                      -2-
       Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 3 of 12



 1   Norfolk, Virginia office is its largest office in terms of personnel. See id. ¶ 11. The text
 2   message that Plaintiff challenges in her Complaint was sent by a Homes.com employee
 3   working in Homes.com’s Virginia headquarters. Id. ¶ 9. The employee’s supervisors and
 4   those with knowledge regarding the text campaign are also located in Norfolk, Virginia, as
 5   are the personnel who manage Homes.com’s text message software and related telephony
 6   equipment. Id. ¶¶ 8-9.
 7          All known records pertaining to the alleged text message in the Complaint are more
 8   accessible in Virginia. See id. ¶¶ 8, 9, 11. None of the Homes.com witnesses or records
 9   pertinent to the Complaint, including any telephonic equipment pertinent to the alleged text
10   messages, are located in Arizona. See id. ¶¶ 10, 12. Homes.com does not own or operate
11   any offices in Arizona, and has no employees in Arizona. See id. ¶ 10.
12   III.   ARGUMENT
13          A.      Legal Standard
14          A civil action may be brought in “any judicial district in which any defendant is
15   subject to the court’s personal jurisdiction with respect to such action.”             28 U.S.C.
16   §1391(b)(3). Even when venue is proper, “[f]or the convenience of parties and witnesses,
17   in the interest of justice, a district court may transfer any civil action to any other district or
18   division where it might have been brought.” 28 U.S.C. §1404(a). Section 1404(a) on its
19   face has two requirements: (1) that the district to which the defendant seeks to have the
20   action transferred is one in which the action “might have been brought,” and (2) that the
21   transfer is “[f]or the convenience of parties and witnesses, in the interest of justice.” Id.
22          This Court has discretion “to adjudicate motions for transfer according to an
23   ‘individualized, case-by-case consideration of convenience and fairness.’” Jones v. GNC
24   Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000) (internal citation omitted). In deciding
25   whether to transfer a case under Section 1404(a), Ninth Circuit courts employ a
26   nonexclusive multi-factor test considering:
27          (1) the plaintiff’s choice of forum, (2) the contacts relating to the plaintiff’s
            cause of action in the chosen forum, (3) the respective parties’ contacts with
28          the forum, (4) the availability of compulsory process to compel attendance
                                                     -3-
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 4 of 12



 1          of unwilling non-party witnesses, (5) the differences in the costs of litigation
            in the two forums, (6) the ease of access to sources of proof, (7) the location
 2          where the relevant agreements were negotiated and executed, and (8) the
            state that is most familiar with the governing law.
 3

 4   In re Ferrero Litig., 768 F. Supp. 2d 1074, 1078 (S.D. Cal. May 11, 2011) (citing Jones,

 5   211 F.3d at 498-99).

 6          In a motion to dismiss a case on the grounds of forum non conveniens in Arizona, a

 7   defendant must show “(1) the existence of an adequate alternative forum, and (2) that the

 8   balance of private and public interest factors favors dismissal.” Foster Poultry Farms, Inc.

 9   v. LaClaire, No. CV-19-04630-PHX-JJT, 2020 U.S. Dist. LEXIS 42919, at *2 (D. Ariz.

10   Mar. 12, 2020) (quoting Boston Telecomms. Grp., Inc. v. Wood, 588 F.3d 1201, 1206 (9th

11   Cir. 2009)). “‘[I]t is only in rare circumstances . . . where the remedy provided by the

12   alternative forum . . . is so clearly inadequate or unsatisfactory, that it is no remedy at all,’

13   and the alternative forum is therefore not adequate.” Id. at *3 (quoting Lueck v. Sundstrand

14   Corp., 236 F.3d 1137, 1143 (9th Cir. 2001)).

15          The private interest factors that this Court considers include:

16          (1) the residence of the parties and the witnesses; (2) the forum's convenience
            to the litigants; (3) access to physical evidence and other sources of proof;
17          (4) whether unwilling witnesses can be compelled to testify; (5) the cost of
            bringing witnesses to trial; (6) the enforceability of the judgment; and (7) all
18          other practical problems that make trial of a case easy, expeditious and
            inexpensive.
19
20   Id. at *3-4 (quoting Boston Telecomms. Grp., Inc., 588 F.3d at 1207); see also Pineda v.

21   Airline Training Ctr. Ariz. Inc., No. CV-17-00760-PHX-ROS, 2017 U.S. Dist. LEXIS

22   218825, at *6-7 (D. Ariz. Nov. 8, 2017). The public interest factors to be considered

23   include: “(1) the local interest in the lawsuit, (2) the court's familiarity with the governing

24   law, (3) the burden on local courts and juries, (4) congestion in the court, and (5) the costs

25   of resolving a dispute unrelated to a particular forum.” Foster Poultry Farms, 2020 U.S.

26   Dist. LEXIS 42919, at *6 (quoting Boston Telecomms. Grp., 588 F.3d at 1211).

27          B.     The Court Should Grant this Motion for Forum Non Conveniens.

28          For the convenience of the witnesses and in the interests of justice, if this putative
                                                    -4-
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 5 of 12



 1   nationwide class action goes forward at all, it should do so in the Eastern District of Virginia
 2   where the vast majority of the witnesses, records, and equipment are located. Other than
 3   the fact that Plaintiff and some of the other putative class members may reside in Arizona,
 4   this forum has no connection to the conduct being challenged in this nationwide class action.
 5                 1.     Plaintiff’s Choice of Forum and the Contacts Relating to
                          Plaintiff’s Causes of Action are Less Significant in a Putative
 6                        Nationwide Class Action.
 7          “Although great weight is generally accorded plaintiff’s choice of forum . . . when
 8   an individual . . . represents a class, the named plaintiff’s choice of forum is given less
 9   weight.” Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1986). Further, Plaintiff’s choice of
10   forum is entitled to “only minimal consideration” “[i]f the operative facts have not occurred
11   within the forum and the forum has no interest in the parties or subject matter.” Id. In
12   Arizona and throughout the Ninth Circuit, plaintiff’s choice of forum “is just one of several
13   factors to be considered and is not dispositive of venue,” particularly in cases arising under
14   the TCPA. Strojnik, P.C. v. Heart Tronics, Inc., No. CV-09-0128-PHX-FJM, 2009 U.S.
15   Dist. LEXIS 49264, at *6 (D. Ariz. May 27, 2009) (granting motion to transfer venue in
16   TCPA case); see also Schlesinger v. Collins, No. 19-cv-03483-EMC, 2019 U.S. Dist.
17   LEXIS 167193, at *14-15 (N.D. Cal. Sept. 25, 2019) (granting motion to transfer venue in
18   TCPA case, noting the “limited deference” afforded to plaintiff’s choice of forum). For the
19   convenience of witnesses, courts commonly require putative nationwide TCPA class
20   actions to be litigated in the forum from where the challenged text messages or calls
21   emanated. Hancock v. Jackson Hewitt Tax Serv., No. CV 19-2602 PSG (PJWx), 2019 U.S.
22   Dist. LEXIS 228026, at *10 (C.D. Cal. Aug. 29, 2019) (transferring case to Texas, in part,
23   based on allegations calls originated from Texas franchisee of defendant). This is true even
24   where the plaintiff has brought suit in the forum of his or her residence. Kissick v. Am.
25   Residential Servs., LLC, No. CV 19-1460-MWF (SSx), 2019 U.S. Dist. LEXIS 209783, at
26   *8 (C.D. Cal. July 18, 2019) (giving little weight to plaintiff’s, a California resident, choice
27   of forum in TCPA class action where defendant showed its marketing decisions were made
28   at its headquarters in Tennessee, and transferring action to Tennessee, where defendant had
                                                   -5-
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 6 of 12



 1   its principal place of business, pursuant to § 1404); Rabinowitz v. Samsung Elec. Am, Inc.,
 2   No. 14-CV-801-JCS, 2014 U.S. Dist. LEXIS 145879, at *11 (N.D. Cal. Oct. 10,
 3   2014) (giving plaintiff’s choice of forum “minimal deference,” where there [were] no
 4   allegations that “relevant acts occurred in this district . . . [and where] Samsung’s marketing
 5   decisions emanated from the District of New Jersey,” and transferring action to New Jersey
 6   pursuant to § 1404). The reason is simple: a TCPA plaintiff contributes little to the outcome
 7   of a TCPA case, while the situs of the apparatus and leadership responsible for the
 8   challenged messages will contribute much to the resolution of the case. See Rabinowitz,
 9   2014 U.S. Dist. LEXIS 145879, at *10-12 (favoring transfer where disputed acts occurred
10   outside of plaintiff’s chosen forum).
11          Here, as Plaintiff is pursuing this action as a putative class action representative on
12   behalf of a nationwide class, the state of Arizona has no greater stake in this case than any
13   other state. See Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947)
14   (“[W]here there are hundreds of potential plaintiffs, all equally entitled voluntarily to invest
15   themselves with the corporation’s cause of action and all of whom could with equal show
16   of right go into their many home courts, the claim of any one plaintiff that a forum is
17   appropriate merely because it is his home forum is considerably weakened.”); see also
18   Smith v. Microsoft Corp., 297 F.R.D. 464, 470 (S.D. Cal. 2014) (denying plaintiff’s motion
19   for class certification in TCPA case in part because “[t]he Ninth Circuit has stated that,
20   ‘where the potential plaintiffs are located across the country and where the witnesses and
21   the particular evidence will also be found across the country, plaintiffs have failed to
22   establish any particular reason why it would be especially efficient for this Court to hear
23   such a massive class action lawsuit.’”) (quoting Zinser v. Accufix Research Inst., Inc., 253
24   F.3d 1180, 1191-92 (9th Cir. 2001), in turn quoting Haley v. Medtronic, Inc., 169 F.R.D.
25   643, 653 (N.D. Cal. 1996)). Plaintiff’s choice of this forum is therefore not dispositive,
26   particularly where, as here, there is an alternative forum available that is a more convenient
27   forum for litigation of the action.
28
                                                   -6-
         Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 7 of 12



 1

 2                 2.      An Alternative Forum is Available that is a More Convenient
                           Place to Litigate This Action: the Eastern District of Virginia.
 3
             The center of gravity for the instant action is the Commonwealth of Virginia. The
 4
     TCPA does not prohibit the receipt of an unsolicited telephone call or text; rather, it is only
 5
     illegal for any person “to make any call … using any automatic telephone dialing system or
 6
     an artificial or prerecorded voice.” 47 U.S.C. § 227(b)(1)(A) (emphasis added).1 This case
 7
     concerns alleged unconsented text messages sent by Homes.com or its agents to Plaintiff
 8
     and the putative class members. See Compl. ¶¶ 21-24. Such alleged violations of the TCPA
 9
     by Homes.com or its agents, if they occurred at all, did not occur in Arizona, given that
10
     Homes.com has no employees or offices in Arizona and does not maintain books or records
11
     there. See Ex. 1 (Decl. of Erin Ruane) ¶¶ 10, 12. The largest number of Homes.com’s
12
     employees reside in Virginia, and the text message identified by Plaintiff in her Complaint
13
     was sent from Virginia. See id. ¶¶ 9, 11. Accordingly, the Eastern District of Virginia is
14
     “the most convenient forum” for this action. Van Dusen v. Barrack, 376 U.S. 612, 628
15
     (1964) (explaining that “the most convenient forum is frequently the place where the cause
16
     of action arose.”).
17
                   3.      Public Interests Weigh in Favor of Granting the Motion.
18
             The public interest factors strongly weigh in favor of dismissal or transfer to the
19
     Eastern District of Virginia.
20
                           a.     Local Interest in the Lawsuit
21
             Although Plaintiff is a resident of Arizona, Compl. ¶ 1, Homes.com has no
22
     employees or offices in Arizona. Ex. 1 (Decl. of Erin Ruane) ¶ 10. Virginia, on the other
23
     hand, has a strong interest in the action, as Homes.com is headquartered in Virginia and has
24
     the most significant number of employees in its Virginia office. See id. ¶¶ 5, 11. This factor,
25
     therefore, weighs in favor of transfer.
26

27

28   1
            Text messages are treated as calls under the TCPA. Satterfield v. Simon & Schuster, Inc.,
     569 F.3d 946, 954 (9th Cir. 2009).              -7-
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 8 of 12



 1

 2                        b.      The Court’s Familiarity with the Governing Law
 3          As the TCPA is a federal statute, the Eastern District of Virginia is equally as familiar
 4   with the law as the District of Arizona. See Kempton v. Life for Relief & Dev. Inc., No. CV-
 5   19-02156-PHX-DJH, 2019 U.S. Dist. LEXIS 178225, at *8 (D. Ariz. Oct. 15, 2019)
 6   (granting motion to transfer venue in TCPA case, finding both forums “equally familiar
 7   with the law”); Oliver v. Lyft, Inc., No. C 19-01488 WHA, 2019 U.S. Dist. LEXIS 92666,
 8   at *9-10 (N.D. Cal. June 3, 2019) (same). This factor also weighs in favor of transfer.
 9                        c.      Burden on Local Courts and Juries and Congestion in the
                                  Court
10
            Because these factors are both court-related and consider similar interests, they may
11
     be taken together. As the Ninth Circuit has observed, “[t]he real issue is not whether a
12
     dismissal will reduce a court’s congestion but whether a trial may be speedier in another
13
     court because of its less crowded docket.” Gates Learjet Corp. v. Jensen, 743 F.2d 1325,
14
     1337 (9th Cir. 1984). “The Eastern District of Virginia is known as the ‘rocket docket’
15
     because civil actions quickly move to trial or are otherwise resolved.” PNC Bank, N.A. v.
16
     Molen, No. 2:17-CV-00867-AJS-CRE, 2017 U.S. Dist. LEXIS 134226, at *18 (W.D. Pa.
17
     Aug. 21, 2017) (granting motion to transfer to Eastern District of Virginia). The speed of
18
     resolution in the Eastern District of Virginia also creates a lesser burden on courts and juries
19
     in Virginia than in Arizona. This action would disproportionately burden courts and juries
20
     in Arizona because the events that occurred in this case largely occurred in Virginia.
21
     Because of the unusual speed at which civil actions are resolved in the Eastern District of
22
     Virginia, these factors weigh in favor of transfer.
23
                          d.      The Costs of Resolving a Dispute Unrelated to a Particular
24                                Forum
25          The costs of resolving this dispute would be greatly lessened should this Motion be
26   granted. All witnesses pertinent to the text message alleged in the Complaint reside in
27   Virginia, as do the majority of Homes.com employees and witnesses pertinent to Plaintiff’s
28   claims, such as the personnel who manage Homes.com’s software and equipment and
                                                   -8-
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 9 of 12



 1   Homes.com’s personnel involved with designing the campaign and sending the challenged
 2   text message. Ex. 1 (Decl. of Erin Ruane) ¶¶ 8, 9. No pertinent witnesses reside in Arizona,
 3   because Homes.com does not have any employees in Arizona and does not own or maintain
 4   any offices there. See id. ¶ 10. Homes.com also does not maintain any books or records in
 5   Arizona. Id. ¶¶ 9, 12. Because the majority of witnesses and evidence are located in
 6   Virginia, the costs of resolving the dispute would be significantly less if the action were
 7   brought in Virginia. This factor therefore also weighs in favor of transfer.
 8          Because each of the five public interest factors weigh in favor of transfer, this Court
 9   should grant Homes.com’s motion to dismiss or transfer for forum non conveniens.
10                 4.     Private Interests Weigh in Favor of Granting the Motion.
11          The private interest factors also overwhelmingly favor transfer.
12                        a.     The Residence of Parties and Witnesses
13          While Plaintiff resides in Arizona, Compl. ¶ 1, Plaintiff brings this action on behalf
14   of not only herself but a putative nationwide class, Compl. ¶¶ 13-14. The putative class
15   members include non-Arizona members whose claims have no connection with Arizona;
16   rather, Plaintiff is seeking to represent a class of individuals throughout the United States
17   who received messages on their cell phones anywhere and everywhere in the country. Such
18   text messages, allegedly sent by Homes.com to putative class members in other states,
19   Compl. ¶ 13, have absolutely no connection with this forum. There are no allegations in the
20   Complaint that any actions pertinent to the Complaint were taken by Homes.com in Arizona
21   at all. See Compl. And, as detailed above, there were none.
22          Homes.com is headquartered in Virginia, and the majority of Homes.com’s
23   employees reside in Virginia, including the leadership of the department responsible for
24   sending the challenged text messages. Ex. 1 (Decl. of Erin Ruane) ¶¶ 5, 8, 11. No witnesses
25   pertinent to this action reside in Arizona, as Homes.com has no employees or offices in
26   Arizona. Id. ¶ 10. Witnesses pertinent to the text message at issue in this action reside in
27   Virginia. Id. ¶¶ 8, 9. Accordingly, this factor weighs in favor of transfer.
28
                                                  -9-
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 10 of 12



 1                        b.      The Forum’s Convenience to the Litigants
 2          The Eastern District of Virginia is unquestionably a more convenient forum for
 3   Homes.com, as it is headquartered in Virginia, and many of its employees reside in Virginia.
 4   Ex. 1 (Decl. of Erin Ruane) ¶¶ 5, 8, 11. Additionally, although Plaintiff resides in Arizona,
 5   “the location of the bulk of relevant discovery” and “Defendant’s scant contacts with
 6   [Arizona]” make the District of Arizona an inconvenient forum for the action. See Hancock,
 7   2019 U.S. Dist. LEXIS 228026, at *6 (granting motion to transfer for TCPA case). The
 8   majority of the relevant evidence that Plaintiff will need from Homes.com is located in
 9   Virginia. See Ex. 1 (Decl. of Erin Ruane) ¶¶ 8, 9, 11, 12 (confirming Homes.com has no
10   employees in Arizona, operates no offices in Arizona, and does not maintain books and
11   records in Arizona). Therefore, this factor weighs in favor of transfer, as Virginia is a more
12   convenient forum.
13                        c.      Access to Physical Evidence and Other Sources of Proof
14          As discussed above in section (b), none of the evidence or sources of proof in this
15   action is found in Arizona, as Homes.com maintains no offices or records in the state and
16   has no employees there. Ex. 1 (Decl. of Erin Ruane) ¶¶ 10, 12. Rather, all records pertinent
17   to the text message that Plaintiff allegedly received are found in Virginia, as are the majority
18   of relevant witnesses, including Homes.com’s employees responsible for sending the texts
19   at issue and personnel who manage its software and equipment. Id. ¶¶ 8, 9, 11. This factor
20   therefore also weighs in favor of transfer.
21                        d.      Whether Witnesses Can Be Compelled to Testify
22          Under Rule 45 of the Federal Rules of Civil Procedure, either Virginia or Arizona
23   has the authority to issue a subpoena to be served at any place in the United
24   States. However, Rule 45(c)(1) provides that a person may only be compelled to attend a
25   trial, hearing, or deposition within 100 miles of the person’s residence or place of
26   employment. As previously noted, the majority of witnesses relevant to this action reside
27   in Virginia, see Ex. 1 (Decl. of Erin Ruane) ¶¶ 8, 9, 11, and therefore could not be compelled
28   to testify live at trial in Arizona. Transferring the instant action to Virginia would permit
                                                   - 10 -
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 11 of 12



 1   the parties to benefit from in-person testimony from important witnesses. See, e.g., Rogers
 2   v. United States, No. CV-15-08143-PCT-JZB, 2015 U.S. Dist. LEXIS 165686, at *15-16
 3   (D. Ariz. Dec. 10, 2015) (granting motion to transfer in part because allowing the case to
 4   remain in Arizona would mean that several witnesses “would be beyond the subpoena
 5   power of this Court”); FTC v. Wright, No. 2:13-cv-2215-HRH, 2014 U.S. Dist. LEXIS
 6   49788, at *16-17 (D. Ariz. Apr. 8, 2014) (finding that “transfer is the better solution because
 7   it will result in less cost and more live testimony” where witnesses were located outside of
 8   subpoena power of court). This factor, therefore, also weighs in favor of transfer.
 9                         e.       The Cost of Bringing Witnesses to Trial
10          Because the majority of relevant witnesses reside in Virginia and no relevant
11   Homes.com witnesses reside in Arizona, Ex. 1 (Decl. of Erin Ruane) ¶¶ 8-11, the cost of
12   bringing witnesses to trial would be significantly higher in Arizona. This factor therefore
13   weighs in favor of transfer.
14                         f.       The Enforceability of the Judgment
15          There would not be any problem enforcing a judgment in either Arizona or Virginia,
16   and so this factor is likely neutral.
17          Because, taken together, the private interest factors weigh in favor of transfer,
18   Homes.com requests that this Court grant its motion to dismiss or transfer the action.
19
20

21

22

23

24

25

26

27

28
                                                  - 11 -
      Case 3:20-cv-08048-DWL Document 13 Filed 06/08/20 Page 12 of 12



 1   IV.    CONCLUSION
 2          For the foregoing reasons, Homes.com respectfully requests that the Court exercise
 3   its discretion and dismiss this action, or, in the alternative, transfer this action to the Eastern
 4   District of Virginia.
 5          RESPECTFULLY SUBMITTED this 8th day of June, 2020.
 6                                                /s/ David S. Norris
                                                  David S. Norris (AZ Bar No. 034309)
 7
                                                  david.norris@squirepb.com
 8                                                SQUIRE PATTON BOGGS (US) LLP
                                                  1 East Washington Street, Suite 2700
 9                                                Phoenix, Arizona 85004
10                                                david.norris@squirepb.com
                                                  Telephone: (602) 528-4000
11                                                Facsimile: (602) 253-8129
12                                                Amy Brown Doolittle*
                                                  amy.doolittle@squirepb.com
13                                                Katy A. Spicer*
14                                                katy.spicer@squirepb.com
                                                  SQUIRE PATTON BOGGS (US) LLP
15                                                2550 M Street, NW
                                                  Washington, DC 20037
16
                                                  Telephone: (202) 457-6000
17                                                Facsimile: (202) 457-6315

18                                                Eric J. Troutman (admitted Pro Hac Vice)
19                                                eric.troutman@squirepb.com
                                                  SQUIRE PATTON BOGGS (US) LLP
20                                                555 South Flower Street, 31st Floor
                                                  Los Angeles, California 90071
21
                                                  Telephone: (213) 624-2500
22                                                Facsimile: (213) 623-4581

23
                                                  Attorneys for Defendant Homes.com, Inc.
24                                                *Pro Hac Vice Motion Forthcoming
25

26

27

28
                                                    - 12 -
